Exhibit 10.118

FOURTH AMENDMENT TO SUBLEASE AGREEMENT




THIS FOURTH AMENDMENT TO SUBLEASE AGREEMENT (this “Fourth Amendment”) is made as
of the 6th day of October, 2015 by and among MT. V PROPERTY HOLDINGS, LLC, a
Georgia limited liability company (“Prime Landlord”), MOUNTAIN VIEW NURSING,
LLC, a Georgia limited liability company (“Landlord”) and HIGHLANDS OF MOUNTAIN
VIEW SNF, LLC, a Delaware limited liability company (“Tenant”).
RECITALS
A.     Prime Landlord, Landlord and Tenant entered into that Sublease Agreement
dated as of January 16, 2015 as amended by that certain First Amendment to
Sublease Agreement dated February 27, 2015, by that certain Second Amendment to
Sublease Agreement dated as of March 31, 2015 and that certain Third Amendment
to Sublease Agreement dated as of April 30, 2015 (as amended, the “Lease”).
Landlord leases the Premises from Prime Landlord pursuant to the Prime Lease.
B.    Prime Landlord, Landlord and Tenant have agreed to further amend the Lease
on the terms and conditions hereinafter set forth.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, the sum of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is acknowledged by
the parties, Prime Landlord, Landlord and Tenant, intending to be legally bound,
hereby agree as follows:
1.Recitals Incorporated: Certain Defined Terms. The recitals set forth above are
incorporated into this Fourth Amendment and shall be deemed to be terms and
provisions hereof, the same as if fully set forth in this Section 1. Capitalized
terms that are not otherwise defined in this Fourth Amendment shall have the
same meanings ascribed to such terms in the Lease.
2.    Approval. This Amendment is subject to the approval of the lender holding
a first priority mortgage on the Facility.
3.    Amendments.
a.
Section 1 of the Lease is hereby deleted in its entirety and the following is
inserted in lieu thereof:

1.Term. The “Term” of this Lease commenced on May 1, 2015 (the “Commencement
Date”) and shall continue until April 30, 2030. A “Lease Year” is the twelve
(12) month period commencing on the Commencement Date and each anniversary
thereof during each year of the Term. For purposes

1
HNZW//3583-1
(Stone Co. Nursing & Rehab)

--------------------------------------------------------------------------------



hereof, “Termination Date” shall mean the last day of the Term or the earlier
date on which this Lease may be terminated as provided herein.
b.
Section 3.1 is hereby deleted in its entirety and the following is substituted
in lieu thereof:

(a)
Lease Year One. Commencing with Base Rent due on July 1, 2015 and continuing
until April 30, 2016, Base Rent shall be equal to Sixty-nine Thousand Eight
Hundred Thirty-four and 00/100 Dollars ($69,834.00) per month.

(b)
Lease Years 2 and 3. During Lease Years 2 and 3, Base Rent shall be equal to
one-hundred two percent (102%) of the Base Rent paid for the immediately
preceding Lease Year.

(c)
Lease Years 4 through 6. During Lease Years 4, 5 and 6, Base Rent shall be equal
to one-hundred three percent (103%) of the Base Rent paid for the immediately
preceding Lease Year.

(d)
Lease Years 7 through 15. During Lease Years 7 through 15, Base Rent shall be
equal to one-hundred three and one-half percent (103.5%) of the Base Rent paid
for the immediately preceding Lease Year.

c.
Section 3.2 of the Lease is hereby deleted in its entirety.

d.
Section 3.7 of the Lease is hereby deleted in its entirety.

e.
Section 4 of the Lease is amended by deleting the first sentence thereof in its
entirety and by substituting the following in lieu thereof:

Tenant shall deposit with the Landlord and maintain during the Term the sum of
Thirty-five Thousand and 00/100 Dollars ($35,000.00) as a security deposit (the
“Security Deposit”) which Landlord shall hold as security for the full and
faithful performance by Tenant of every material term, provision, obligation and
covenant under this Lease and any Related Lease subject to the terms and
conditions of this Lease.
f.
Section 4 of the Lease is hereby further amended by adding the following
paragraph at the end thereof:

Notwithstanding any provision of this Section 4 to the contrary, Tenant
acknowledges that and agrees that Landlord may apply the Security Deposit to the
Base Rent due hereunder on September 1, 2015. Tenant further agrees to deposit
with Landlord on the earlier of (i) the closing of Tenant’s line of credit to be
secured by accounts receivable of the Facility or (ii) December 31, 2015,
additional money sufficient to restore the Security Deposit to the

2
HNZW//3583-1
(Stone Co. Nursing & Rehab)

--------------------------------------------------------------------------------



full amount required to be deposited with Landlord and Tenant’s failure to do so
shall constitute an Event of Default without any further Notice.
g.
Section 7 of the Lease is hereby amended by deleting the last paragraph thereof
in its entirety.

h.
Section 13 of the Lease is hereby amended by adding the following Section (i) at
the end thereof:

(i) The failure of Highlands Arkansas Holdings, LLC to make any payment of
principal or interest when due under that certain Second Replacement Promissory
Note dated as of August 21, 2015 given in favor of AdCare Health Systems, Inc.
i.
Section 31 of the Lease is hereby amended by deleting the last sentence thereof
and by adding the following in lieu thereof:

Tenant acknowledges and agrees that the following terms and conditions shall
apply to Landlord’s self-insured tail liability with regard to professional or
general liability incidents which occurred prior to the Commencement Date, for
which Tenant is indemnified as set forth in Section 7.13 of the Transfer
Agreement: (i) such liability shall not be funded or supported by a letter of
credit or other collateral, (ii) such liability, since not actual insurance
coverage, shall not name Tenant or its affiliates as additional insureds, (iii)
Landlord will not provide excess coverage and (iv) claims under such liability
will not be limited to $500,000.00 and will be managed by Sedgwick Claims
Management Services (“Sedgwick”) (or such other claims management services as
may be chosen by Landlord). If a claim is reported, Landlord shall advise Tenant
of such claim and Sedgwick shall (i) collect information to defend the claim,
(ii) select legal counsel (if needed), (iii) evaluate the potential liability
and (iv) recommend to Landlord and its parent company, AdCare Health Systems,
Inc. (“ADK”) a liability reserve amount. ADK will then recognize the potential
liability on its balance sheet by creating a loss reserve and all settlements
and/or judgments will be paid out of ADK’s general funds. ADK shall provide
Tenant with evidence of such recognition of liability on its balance sheet. Any
claims brought by Tenant or its affiliates relating to the operation of the
Facility prior to the Commencement Date shall be brought in accordance with the
Transfer Agreement.
j.     Schedule 1 to the Lease is hereby deleted in its entirety and Schedule 1
attached to the Fourth Amendment is substituted in lieu thereof.
3.    No Other Changes. Except as amended by the terms of this Fourth Amendment,
the Lease shall remain in full force and effect and the parties hereto hereby
affirm the same.

3
HNZW//3583-1
(Stone Co. Nursing & Rehab)

--------------------------------------------------------------------------------



4.No Waiver. Neither the entering into of this Fourth Amendment nor any
provision set forth herein shall be construed to be a waiver of any condition to
performance under or breach of the terms of the Lease.
5.Counterparts. This Fourth Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement. To facilitate execution and delivery of
this Agreement, the parties may exchange counterparts of the executed signature
pages by facsimile or other electronic transmission.
6.Entire Agreement. This Fourth Amendment sets forth the entire agreement
between the parties with respect to the matters set forth herein. There have
been no additional oral or written representations or agreements.
7.Authority. The parties signing below on behalf of Prime Landlord, Landlord and
Tenant represent and warrant that they have the authority and power to bind
their respective party.
[signatures appear on following page]



4
HNZW//3583-1
(Stone Co. Nursing & Rehab)

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly caused this Fourth Amendment to
Sublease Agreement to be executed as of the day and year first written above.


PRIME LANDLORD:
MT. V PROPERTY HOLDINGS, LLC,
a Georgia limited liability company


By:    /s/ William McBride
Name:    William McBride
Title:    Manager


LANDLORD:
MOUNTAIN VIEW NURSING, LLC,
a Georgia limited liability company


By:    /s/ William McBride
Name:    William McBride
Title:    Manager



TENANT:


HIGHLANDS OF MOUNTAIN VIEW SNF, LLC,
a Delaware limited liability company

By:    /s/ R. Denny Barnett
Name:    R. Denny Barnett
Title:    Chief Manager

HNZW//3583-1
(Stone Co. Nursing & Rehab)



--------------------------------------------------------------------------------





SCHEDULE 1
RELATED FACILITIES


Facility Name
Prime Landlord Affiliates
Landlord Affiliates
Tenant Affiliates
Address
Bed Number Facility Type
Homestead Manor Nursing Home


Homestead Property Holdings, LLC
Homestead Nursing, LLC
Highlands of Stamps, LLC
826 North Street
Stamps, AR 71860-4522




104 bed SNF
Heritage Park Nursing Center




Park Heritage Property Holdings, LLC


Park Heritage Nursing, LLC
Highlands of Rogers Dixieland, LLC
1513 S. Dixieland Road
Rogers 72758-4935




110 bed SNF
Stone County Nursing and Rehabilitation Center
Mt. V Property Holdings, LLC


Mountain View Nursing, LLC
Highlands of Mountain View SNF, LLC
706 Oak Grove Street
Mountain View, AR 72560-8601




97 bed SNF
Stone County Residential Care Facility


Mountain Top Property Holdings, LLC


Mountain Top ALF, LLC
Highlands of Mountain View RCF, LLC
414 Massey Avenue
Mountain View, AR 72560-6132




32 bed ALF
West Markham Sub Acute and Rehabilitation Center


Little Rock HC&R Property Holdings, LLC


Little Rock HC&R Nursing, LLC
Highlands of Little Rock West Markham, LLC
5720 West Markham Street
Little Rock, AR 72205-3328




154 bed SNF
Woodland Hills Healthcare and Rehabilitation


Woodland Hills HC Property Holdings, LLC


Woodland Hills HC Nursing, LLC
Highlands of Little Rock Riley, LLC
8701 Riley Dr.
Little Rock, AR 72205-6509




140 bed SNF
Northridge Healthcare and Rehabilitation


Northridge HC&R Property Holdings, LLC


Northridge HC&R Nursing, LLC
Highlands of Little Rock John Ashley, LLC
2501 John Ashley Dr.
North Little Rock, AR
72114-1815




140 bed SNF


Cumberland Health and Rehabilitation Center


APH&R Property Holdings, LLC




APH&R Nursing, LLC
Highlands of Little Rock South Cumberland, LLC
1516 South Cumberland Street
Little Rock, AR 72202-5065




120 bed SNF


River Valley Health and Rehabilitation Center


Mt. V Property Holdings, LLC




Valley River Nursing, LLC
Highlands of Fort Smith, LLC
5301 Wheeler Avenue, Fort Smith, AR 72901-8339




129 bed
SNF






HNZW//3583-1
(Stone Co. Nursing & Rehab)

